USDC IN/ND case 1:21-cv-00076-HAB-SLC document 1 filed 02/23/21 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

GARRETT WILDEY,                     )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )       CAUSE NO.
                                    )
NOBLE COUNTY SHERIFF,
    ,)
                                    )
     Defendants.                    )

                                        COMPLAINT


     Plaintiff, by counsel, alleges against Defendants as follows:

         1. The Plaintiff is Garrett Wildey, a resident of Roanoke Indiana and former detainee

             at the Noble County Jail in Albion Indiana at all material times to this Complaint.

         2. The Noble County Sheriff is named as a Defendant in his official capacity pursuant

             to 42 U.S.C. § 1983. At all material times to this Complaint, the Sheriff was

             responsible for having an unconstitutional/constitutionally deficient policy,

             practice, procedure, and/or custom in effect at the Noble County Jail pertaining to

             the dietary accommodations of prisoner religious beliefs which led to Plaintiff

             being subjected to a violation of his federally protected rights to freedom of religion

             under the First Amendment to the United States Constitution, the Fourteenth

             Amendment to the United States Constitution, the Religious Land Use and

             Institutionalized Person Act (“RLUIPA”), and 42 U.S.C. § 1983.

         3. Defendant Officer Cleckner is named in his individual capacity pursuant to 42


                                               1
USDC IN/ND case 1:21-cv-00076-HAB-SLC document 1 filed 02/23/21 page 2 of 5


           U.S.C. § 1983. At all material times to this Complaint, Defendant Cleckner and

           his fellow officers were acting within the scope of their employment at the Noble

           County Jail, and under color of law, when they denied Plaintiff’s dietary

           accommodations for his religious practices, in violation of Plaintiff’s federally

           protected rights to freedom of religion under the First Amendment to the United

           States Constitution (Free Exercise Clause), the RLUIPA, and 42 U.S.C. § 1983.

        4. Plaintiff was a member of the Muslim religion at all material times to this

           Complaint. According to the strict rules of his religion, consumption of pork was

           prohibited.

        5. During the late summer and fall of 2019, Plaintiff was incarcerated in the Noble

           County Jail. In August and September of 2019, Plaintiff was approved to receive

           the dietary accommodation of kosher meals so that he could comply with his

           religious mandate to avoid eating pork.

        6. On or about August 20, 2019, by information and belief, Defendant Cleckner served

           Plaintiff a meal tray containing ham and beans. When Plaintiff informed Cleckner

           he needed a kosher meal tray that he had already been approved for, Cleckner told

           Plaintiff he could either accept the ham and beans, or go to lockdown.

        7. During the period of September 17, 2019 through September 20, 2019, Plaintiff

           was again given dinner trays that contained pork products. Plaintiff again notified

           Defendant Cleckner that he had been approved for, and needed, a zero-pork meal

           tray. In response, Plaintiff was removed from the block for a private conversation

           with Defendant Cleckner. Cleckner accused Plaintiff of “making a scene” and


                                            2
USDC IN/ND case 1:21-cv-00076-HAB-SLC document 1 filed 02/23/21 page 3 of 5


           again told Plaintiff to either take the regular food tray or go to lockdown.

        8. Because of the actions of the Defendants, Plaintiff was forced into extreme hunger

           and subjected to cruel and unusual punishment. Plaintiff experienced multiple

           days in jail where he received very little consumable food, due to the majority of

           the meals containing pork products.

        9. Furthermore, during Plaintiff’s time in the Noble County Jail, he had religious

           materials confiscated from him, and was not provided access to Islamic religious

           materials.

        10. Additional incidents occurred during September of 2019 through October of 2019

           in which Plaintiff was repeatedly denied meals free of pork. On one occasion,

           Plaintiff was given a ham salad sandwich. Plaintiff again spoke with Defendant

           Cleckner about his zero-pork religious mandate. Cleckner took the tray initially,

           but then returned with it and told Plaintiff it was “bologna and turkey”. That was

           obviously a lie, as it visibly contained chunks of ham. This time, Cleckner told

           Plaintiff to either eat the sandwich or give it away. Cleckner again refused to

           provide a substitute that was pork free and then punished Plaintiff with two hours

           of lockdown in the rubber room, even though Plaintiff was calm and non-

           threatening.

        11. Plaintiff contends that Defendant Cleckner, by failing to provide Plaintiff with

           meals that complied with Plaintiff’s religious mandates, denied Plaintiff the free

           exercise of his religion in violation of Plaintiff’s federally protected rights under

           the First Amendment, the RLUIPA, and 42 U.S.C. § 1983. He also contends that


                                             3
USDC IN/ND case 1:21-cv-00076-HAB-SLC document 1 filed 02/23/21 page 4 of 5


                Defendant Cleckner retaliated against him and punished him for protesting and

                objecting to meals which violated his religious mandates.

            12. Plaintiff contends that Defendant Cleckner’s conduct in refusing to provide

                Plaintiff with dietary accommodations mandated by his religion took place pursuant

                to unconstitutional or constitutionally inadequate policies, practices, procedures,

                and/or customs of the Noble County Sheriff pertaining to the accommodation of

                prisoner’s religious practices.

            13. Plaintiff contends that the actions of the Defendants subjected him to

                inconvenience, mental anguish, cruel and unusual punishment, emotional distress,

                and other damages and injuries.

            14. The unlawful conduct of the Defendants was intentional, knowing, willful, wanton,

                and in reckless disregard of Plaintiff’s federally protected rights warranting an

                imposition of punitive damages.

        WHEREFORE, Plaintiff prays for judgment against the Defendants for compensatory

damages, punitive damages, reasonable attorney’s fees and costs, and for all other just and proper

relief in the premises.



                                         JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.




                                                  4
USDC IN/ND case 1:21-cv-00076-HAB-SLC document 1 filed 02/23/21 page 5 of 5


                                         Respectfully submitted,

                                         CHRISTOPHER C. MYERS & ASSOCIATES



                                         /s/ Christopher C. Myers
                                         Christopher C. Myers, #10043-02
                                         809 South Calhoun Street, Suite 400
                                         Fort Wayne, IN 46802
                                         Telephone: (260) 424-0600
                                         Facsimile: (260) 424-0712
                                         Email: cmyers@myers-law.com;
                                         Attorney for Plaintiff




                                     5
